Title: From John Adams to Alexander Bryan Johnson, 20 August 1819
From: Adams, John
To: Johnson, Alexander Bryan



Dear Sir
Quincy August 20 1819

Cares, Sorrows, Misfortunes, and Infirmities have prevented an earlier Acknowledgment of your favour of June 10th.
There are no better Maxims for a Student or a man of Business than “Festine lente” and “One thing at a time.”
“Six or Seven hours” are quite enough. According to Lord Coke, “Sex  horas Somno, totidem des legibus equis” Six are enough for Study but not enough for Sleep. “Quatuor orabis” Says his lordship. But four hours in a day consumed in what Monks call prayers, would be fanatically and foolishly, I had almost Said impiously employed. “Thy Will be done” is the only prayer We can offer with Confidence and that We ought to ejaculate every moment of our lives. I do not remember how much he allows to Epulis but I know it is far too much. Monks loved Banquets much better than prayer or Study. These Verses I presume were not the composition of Coke. He had picked them up among the rubbish of more antient monkish Students in civil or cannon Laws.
Perhaps I omitted in a former letter to inform You that Mr Gridley in his Sage advice to me Added “Attend to the Gain of the Law, enough to keep Out Of the Briars.”
Alass! Poor great Man! He had been lacerated by the Briars, and died insolvent.
Love to every Body. kiss my Babes. Dont Spoil my Great Grandsons by too much tenderness.
John Adams